It has been usual to read depositions where it appears they have been read in the court below; though perhaps this rule might not be a proper one in case the party opposing the reading could show an irregularity to the Court here. But he does not show it in the present instance; he only alleges the deposition was not signed by the deponent. But we have already decided (Murphy v. *Page 80 
(106)   Work, ante, 105) that the want of the deponent's signature is not sufficient to prevent the reading his deposition, if it be certified by the justice or commissioner to have been sworn to; for we must give credit to this certificate so far as to believe that the party was sworn. So the deposition was read.
Cited: Boggs v. Mining Co., 162 N.C. 394.